  Case 17-36846         Doc 55     Filed 03/07/19 Entered 03/07/19 09:09:27              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36846
         DARRYL NORMENT JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/12/2017.

         2) The plan was confirmed on 02/13/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/19/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36846       Doc 55        Filed 03/07/19 Entered 03/07/19 09:09:27                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $2,468.45
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $2,468.45


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $621.20
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $105.79
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $726.99

Attorney fees paid and disclosed by debtor:                  $128.24


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ABC CREDIT & RECOVERY            Unsecured          96.00           NA            NA            0.00       0.00
AMERICAN EXPRESS                 Unsecured         977.00      1,015.78      1,015.78           0.00       0.00
AMERICREDIT FINANCIAL SERVICES   Secured        6,100.00       8,425.00      8,425.00      1,298.66     442.80
AMERICREDIT FINANCIAL SERVICES   Unsecured      6,623.00       4,449.35      4,449.35           0.00       0.00
CAMPBELL EMPLOYEES FCU           Unsecured      1,200.00            NA            NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         219.00           NA            NA            0.00       0.00
CERTIFIED SERVICES INC           Unsecured         258.00           NA            NA            0.00       0.00
Credit Cntrl                     Unsecured         192.00           NA            NA            0.00       0.00
CREDIT FIRST                     Unsecured      1,055.00       1,055.31      1,055.31           0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      3,220.00       3,220.66      3,220.66           0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,125.00            NA            NA            0.00       0.00
MBB                              Unsecured         448.00           NA            NA            0.00       0.00
MIDLAND FUNDING                  Unsecured      1,202.00       1,202.45      1,202.45           0.00       0.00
NICOR GAS                        Unsecured            NA       1,127.61      1,127.61           0.00       0.00
PAYDAY LOAN STORE                Unsecured            NA         692.02        692.02           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,414.00       3,742.71      3,742.71           0.00       0.00
PREMIER BANKCARD                 Unsecured         592.00        533.35        533.35           0.00       0.00
PREMIER BANKCARD                 Unsecured         533.00        592.32        592.32           0.00       0.00
PRESENCE HEALTH                  Unsecured            NA       1,523.14      1,523.14           0.00       0.00
PRESENCE HEALTH                  Unsecured            NA       1,727.37      1,727.37           0.00       0.00
RENT RECOVER LLC                 Unsecured      6,204.00       6,204.37      6,204.37           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-36846         Doc 55      Filed 03/07/19 Entered 03/07/19 09:09:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,425.00          $1,298.66           $442.80
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,425.00          $1,298.66           $442.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,086.44                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $726.99
         Disbursements to Creditors                             $1,741.46

TOTAL DISBURSEMENTS :                                                                        $2,468.45


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
